Citation Nr: 0505996	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-27 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bunion of the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service form January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's claim 
of entitlement to service connection for a bunion of the left 
foot, including as secondary to a service-connected plantar 
wart of the left foot.  The veteran has perfected a timely 
appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no competent medical opinion that the veteran's 
bunion of the left foot is proximately due to, or the result 
of, the service-connected plantar wart of the left foot.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bunion of the left foot, including as secondary to a service-
connected plantar wart of the left foot, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), generally should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In February 2003, prior to the initial adjudication of this 
claim, the veteran and his service representative were 
informed that the evidence needed to substantiate the claim 
was that showing a medical relationship between the bunion of 
the left foot and the service-connected plantar wart of the 
left foot.  They were advised of what records VA would 
attempt to obtain on the veteran's behalf and what records he 
was expected to provide.  They also were advised to tell VA 
of, or submit, any additional information or evidence that 
the veteran wanted considered.  This notice served to tell 
the veteran to submit relevant evidence in his possession.  
38 C.F.R. § 3.159(b) (2004).

By way of this document, the veteran was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including the veteran's service medical records and post-
service VA medical records.  There are no reported records 
that are not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with an examination in order to determine the 
nature, extent, and etiology of his bunion of the left foot, 
including as secondary to the service-connected plantar wart 
of the left foot.  As will be shown below, there is no 
competent evidence that the veteran's bunion of the left foot 
is related to service, including as secondary to the service-
connected plantar wart of the left foot.  Thus, the Board 
concludes that no further examinations are required in this 
case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for a bunion of the left foot, including as 
secondary to a service-connected plantar wart of the left 
foot, poses no risk of prejudice to the veteran.  See Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's entrance physical examination was not available 
for review.

In October 1967, the veteran complained of a callus on the 
metatarsal head of the left foot.

The veteran complained of painful feet in August 1968.  
Physical examination revealed a left plantar callus that was 
reduced.  The provisional diagnosis was calluses of both 
feet.

At the veteran's separation physical examination in August 
1968, clinical evaluation revealed that his feet were normal.  
He was found not qualified for further military duty 
secondary to a condition not currently at issue.

In an "Addendum To Narrative Summary" concerning a 
psychiatric hospitalization in September 1968, it was noted 
that the veteran had been treated for a left plantar callus 
that was improved.

On VA examination in November 1990, the veteran complained of 
a plantar wart on his left foot which was tender to 
palpation.  He stated that he had had this wart since 1967.  
Physical examination revealed a plantar wart beneath the left 
fifth metatarsal head.  The diagnoses included plantar wart 
of the left foot.

On VA foot examination in April 1995, the veteran complained 
of callous formation at the site of a left foot lesion and 
painful calluses on the bottom of his left foot.  The veteran 
stated that, during service, a nail hit him on the bottom 
surface of the left foot and went through his left foot.  
Objective examination revealed skin changes and discoloration 
of both feet and multiple callous formations on the bottom of 
his left foot.  The veteran had normal posture, although it 
was difficult to squat.  He was able to rise on his heels and 
toes.  The veteran's feet appeared abnormal.  His foot 
function also was abnormal.  Both feet looked deformed.  The 
veteran also limped.  The assessment included multiple 
callous formations on the bottom surface of the left foot.  

On VA outpatient treatment later in April 1995, the veteran 
reported that the wart on his left foot had improved.  
Objective examination revealed a painful enucleated lesion on 
the plantar aspect of the fourth metatarsophalangeal joint of 
the left foot.  The skin lines went around the lesion.  The 
lesion was tender to direct and lateral pressure.  The 
assessment was probable verrucae versus porokeratosis versus 
intractable plantar keratosis of the left foot.  This lesion 
was becoming more superficial and less tender on subsequent 
treatment in May and June 1995.

The veteran continued receiving outpatient treatment for his 
painful plantar wart of the left foot in 1995 and 1996.  In 
July 1996, the veteran's painful enucleated plantar lesion of 
the left foot was removed by laser surgery.  

Following surgery, in October 1996, the veteran stated that 
his left foot felt much better.  Objective examination 
revealed a healed and non-tender surgical site with no signs 
of recurrence of the verrucae.  It was noted that the veteran 
was elated with the surgical results.

The veteran's plantar wart of the left foot recurred in 
January 1997.  Objective examination revealed a small tender 
enucleated lesion plantar to the fourth metatarsophalangeal 
joint of the left foot.  The skin lines went around this 
lesion, which was tender to both direct and lateral pressure.  
The assessment was probable recurrent verruca plantaris of 
the left foot.

On VA foot examination in April 1997, the veteran complained 
that he could not walk, work, or drive because of a painful 
lesion on his left foot.  The veteran reported that he had 
experienced back pain secondary to his abnormal gait as a 
result of his painful lesion.  Objective examination revealed 
a light brownish lesion measuring 1 x 1 centimeter which was 
raised in the center.  The veteran had normal posture and 
function and no foot deformity.  X-rays showed mild hallux 
valgus deformity of the left foot with no other 
abnormalities.  The diagnoses included a recurrence of a wart 
on the plantar aspect of the left foot.

The veteran complained of a painful plantar callus of his 
left foot on outpatient treatment in May 1997.  He stated 
that the callus had gotten progressively worse since his 
earlier laser surgery.  Physical examination revealed a 
painful plantar lesion to the fourth metatarsophalangeal 
joint of the left foot.  The skin lines went around the 
lesion, which was tender to direct and lateral pressure.  The 
lesion was not as deep or concentrated as it had been prior 
to the veteran's laser surgery, but it had definitely 
reoccurred.  The assessment included verruca, porokeratosis, 
and intractable plantar keratosis of the left foot.  

On VA foot examination in November 1997, the veteran 
complained of bone damage to the left foot as secondary to 
his painful plantar wart.  Objective examination revealed no 
swelling or discoloration in the left foot and a hallux 
valgus deformity on both feet at the great toes.  There was a 
callus on the left lateral border that was tender.  There was 
a small spot of yellowish calloused tissue on top of that 
callus.  The VA examiner opined that the veteran had incurred 
the hallux valgus well before he had incurred the plantar 
wart and the two conditions were not associated.  The 
diagnoses included calluses of the left and right feet on the 
lateral border or the distal metatarsophalangeal joint area.

When he filed his secondary service connection claim in 
December 2002, the veteran contended that he had incurred a 
bunion of the left foot as a result of his service-connected 
plantar wart of the left foot.

On VA foot examination in March 2003, the veteran complained 
of daily pain in the left foot, weakness, and cramping.  He 
stated that he favored his right foot secondary to left foot 
pain and discomfort.  He was only able to walk minimally due 
to left foot pan.  Physical examination revealed that he was 
ambulatory at 10 feet from the waiting area to the examiner's 
room with no assistive devices, a slightly abnormal gait, a 
limp favoring the right side, no abnormal shoe wear, and no 
obvious deformities.  There was significant black and blue 
discoloration to the medial aspect of the base of the left 
foot.  

There was tenderness to palpation of the bunion formation at 
the base of the great toe of the left foot.  There were no 
active lesions.  The veteran was able to rock forward on his 
toes and rock backward on his heels with some discomfort to 
the left foot.  The veteran also was able to perform 
inversion and eversion with discomfort at the base of the 
great toe on inversion.  The veteran had a plantar wart at 
the base of the fifth left toe that was not tender to 
palpation.  There was significant tenderness to palpation of 
the bunion formation at the base of the great toe.  X-rays 
showed hallux valgus and mild degenerative changes to the 
left foot.  The diagnoses included plantar wart of the left 
foot and bunion at the base of the left great toe.

The veteran complained of left heel pain on outpatient 
treatment in July 2003.  Physical examination revealed a spin 
callus of the left foot and a hallux valgus deformity of the 
left foot.  X-rays showed mild degenerative joint disease of 
the first metatarsophalangeal joint of the left foot.  There 
was mild discomfort on deep palpation of the plantar medial 
calcaneal tubercle of the left foot.  These findings were 
unchanged on follow-up outpatient treatment in September 
2003.

In a September 2003 statement, which the RO accepted as the 
veteran's substantive appeal, he contended that he 
experienced constant left foot pain.  He also stated that he 
had walked "lopsided" for years as a result of his service-
connected plantar wart of the left foot.

On outpatient treatment in December 2003, the veteran 
complained that he had experienced a puncture injury to the 
left heel in October 2003.  Physical examination revealed 
slight discoloration consistent with cellulitis primarily of 
the dorsolateral aspect of the left foot.  There was an 
apparent superficial ulceration measuring approximately 0.5 
centimeters in diameter located on the dorsolateral aspect of 
the left foot with associated cellulitis.  In an addendum 
dated in December 2003, it was noted that the veteran had 
been treated recently for a puncture injury to the 
dorsolateral aspect of the left foot.  The veteran stated 
that his left foot "feels fine."

In February 2004, the veteran presented with decreasing 
swelling of the left foot as well as mild induration 
secondary to a history of inflammation.  The site of the 
veteran's puncture injury on the dorsolateral aspect of the 
left foot had a keratotic area which appeared to be a healing 
site of the previous puncture wound.  

On VA foot examination later in February 2004, the veteran 
complained that, as a result of chronic significant pain on 
the outside of the left foot, he had walked on the inside of 
his foot and this caused a painful bunion.  He also 
complained of pain all over the inside of his left foot.  He 
did not complain of any numbness or tingling in the left 
foot.  Physical examination revealed a fairly normal 
appearing foot.  There was a normal arch with neutral 
alignment of the hind foot, mid-foot, and forefoot.  There 
was a moderate bunion deformity which was starting to abut 
the second toe.  There was evidence of an old wart that had 
been removed at the lateral aspect of the left foot probably 
located at the fourth or fifth metatarsal head.  There was 
good inversion and eversion strength and good dorsiflexion 
and plantar flexion.  Toe sensation was grossly intact to 
light touch.  The veteran did not seem to have a collapsed 
arch.  

The VA examiner commented that there was no evidence of 
excessive wear on the inside of the veteran's sneaker, which 
would be expected if he had been walking on the inside of his 
foot.  The examiner also noted that there was no evidence of 
arch collapse which would be present after years of excessive 
pores on the inside of the foot.  The examiner stated that 
the veteran's hallux valgus was most likely due either to 
wearing tight shoes or genetics.  

The examiner concluded it was not at all likely that the 
veteran's hallux valgus was secondary to or related to his 
plantar wart.  Hallux valgus "is angulation of the great toe 
away from the midline of the body (toward the other toes) and 
can be caused by bunions."  Verdon v. Brown, 8 Vet App 529 
(1996) citing  Dorland's Illustrated Medical Dictionary 244, 
729 (27th ed. 1988).

In a June 2004 statement, the veteran contended that his 
medical records showed that his left foot bunion had been 
caused by "irregular walking" that put all of his weight on 
the inside of his left foot to alleviate pain caused by his 
service-connected plantar wart of the left foot.  

Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2004).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected on a secondary basis.  38 C.F.R. § 3.310 (2004).  
When aggravation of a non-service-connected condition is the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As just discussed, the objective medical evidence does not 
show-and the veteran does not contend-that he incurred a 
bunion of the left foot during service.  Instead, the veteran 
contends that he incurred a bunion of the left foot as a 
result of an altered gait due to his service-connected 
plantar wart of the left foot.

The veteran's service medical records show treatment for a 
callus of the left foot in October 1967 and August 1968.  
These complaints appear to have been acute, transitory, and 
completely resolved with in-service treatment, as the 
veteran's feet were completely normal at his separation 
physical examination in September 1968.

The veteran's post-service medical records show continuing 
treatment for left foot complaints, including the recent 
development of a bunion.  However, there is no competent 
medical evidence that the veteran's left foot bunion is 
proximately due to or the result of the service-connected 
plantar wart of the left foot.  The VA examiner specifically 
determined in February 2004 that it was not at all likely 
that the veteran's hallux valgus deformity, which he 
apparently deemed a manifestation of the bunion, was related 
to the service-connected plantar wart of the left foot.  

The veteran contends that his bunion could not be due to 
wearing tight shoes or heredity, as was suggested by the VA 
examiner.  The issue, however, is not the precise cause of 
his bunion, but whether the bunion is proximately due to or 
aggravated by the service connected plantar warts.  The 
veteran has introduced no competent evidence linking the 
bunion to the service connected plantar wart.  

There is no other competent opinion linking the bunion to the 
service-connected plantar wart.  As a lay person, the veteran 
is not competent to express an opinion as to medical 
causation.  Grotteit v. Brown, 5 Vet. App. 91, 93 (1993).  
Thus, his assertion of such a relationship is of no probative 
weight.  Id.

The competent medical evidence is to the effect that the 
veteran's bunion of the left foot is not related to his 
service-connected plantar wart.

Without competent evidence that the veteran's bunion was 
caused or aggravated by the service-connected plantar wart, 
or that it is otherwise the result of a disease or injury in 
service, the preponderance of the evidence is against the 
claim.  See Allen, supra.  The Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a bunion of the left 
foot is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


